Citation Nr: 1757935	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-24 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The currently demonstrated right shoulder condition was not incurred in or caused by the Veteran's time in active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right shoulder condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evaluation of evidence generally involves a three-set inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

The Veteran has been diagnosed with a right shoulder condition.  The next question is whether there was an in-service incurrence of the Veteran's right shoulder condition.

The Veteran has asserted in several statements (See April 2015, November 2015, December 2015, November 2016 statements) that he injured his shoulder while on board a ship when he slipped off a handrail and fell.

The Veteran's statements and medical evidence show that he has been treated for a shoulder injury throughout the years.  In June 2010, the Veteran saw his medical provider for severe right shoulder pain, which was keeping him awake at night.  At that visit, the Veteran stated he did not recall any specific fall, injury, or other trauma.  The Veteran continued to see his medical providers for right shoulder pain throughout 2011, 2015, and 2016, including having surgery in April 2015.

While the Veteran has sought care for his current right shoulder disability after service, there is no objective evidence of the Veteran suffering a right shoulder injury while in service.  The Board acknowledges that the Veteran is competent to relate what happened to him while in service.  However, there is no documented evidence that the Veteran injured his right shoulder or sought treatment for his right shoulder while he was in service.  The Veteran's service treatment records (STRs) are negative for any mention of a shoulder injury and the Veteran himself has stated that his right shoulder did not start to bother him until many years after his time in service (See November 2015 statement).  

In considering the Veteran's lay statement of an in-service injury, but balancing them against no report of the injury in service, and similarly no complaint of a shoulder injury until approximately forty years after his release from service, the Board finds that the preponderance of the evidence is against the claim for service connection.  Because there is no evidence of an in-service incurrence of a right shoulder injury, a discussion of the nexus element of service connection is not necessary and the claim must be denied.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Service connection for a right shoulder condition is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


